Title: Samuel Nightingale, Jr., to Virginia Delegates in Congress, 6 December 1780
From: Nightingale, Samuel, Jr.
To: Virginia Delegates in Congress


Gentlemen,Providence, December 6th, 1780
I this day received your favor, dated the 14th October, inclosing a letter from his Excellency Governor Jefferson, dated the 28th of the same month, also a letter to the Hon. John Foster, which I have delivered him. Due attention shall be paid to them.
I am very sorry to hear your state is invaded by a powerful enemy, but hope you will soon be able to dislodge them.
Observe you design the goods belonging to the state of Virginia which came in the schooner Committee, shall be transported by land; and that you request me to do something, but am not able to tell what, as that part of your letter was entirely worn out before I received it. The small arms are very badly packed, having nothing between them and considerable play in the boxes. I shall consult some person that is acquainted with the manner of packing arms, and endeavor to get them packed properly, as it must be for your interest, and presume you will justify me in so doing. I sent a letter to his Excellency Governor Jefferson, dated 22d of November, inclosing an invoice of that half of the goods which is stored for the former owners, to your care. By it you will see the marks and numbers which were found on the goods when.…
